UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 30, 2009 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-7928 (Exact name of registrant as specified in its charter) Delaware 11-2139466 (State or other jurisdiction of incorporation /organization) (I.R.S. Employer Identification Number) 68 South Service Road, Suite 230, Melville, NY 11747 (Address of principal executive offices) (Zip Code) (631) 962-7000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. T Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer TAccelerated filer oNon-accelerated filer o Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesT No APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 29, 2009, the number of outstanding shares of Common Stock, par value $.10 per share, of the registrant was 28,152,219 shares. COMTECH TELECOMMUNICATIONS CORP. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – April 30, 2009 (Unaudited) and July 31, 2008 2 Condensed Consolidated Statements of Operations – Three and Nine Months Ended April 30, 2009 and 2008 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows – Nine Months Ended April 30, 2009 and 2008 (Unaudited) 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 47 Item 4. Controls and Procedures 47 PART II.OTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 6. Exhibits 50 Signature Page 51 1 PART I FINANCIAL INFORMATION COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Item 1. April 30, 2009 July 31, 2008 Assets (Unaudited) Current assets: Cash and cash equivalents $ 255,180,000 410,067,000 Accounts receivable, net 87,602,000 70,040,000 Inventories, net 102,069,000 85,966,000 Prepaid expenses and other current assets 18,882,000 5,891,000 Deferred tax asset 16,808,000 10,026,000 Total current assets 480,541,000 581,990,000 Property, plant and equipment, net 38,968,000 34,269,000 Goodwill 147,134,000 24,363,000 Intangibles with finite lives, net 57,470,000 7,505,000 Deferred financing costs, net - 1,357,000 Other assets, net 598,000 3,636,000 Total assets $ 724,711,000 653,120,000 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 20,173,000 31,423,000 Accrued expenses and other current liabilities 49,303,000 49,671,000 Customer advances and deposits 16,487,000 15,287,000 Current installments of other obligations - 108,000 Interest payable - 1,050,000 Total current liabilities 85,963,000 97,539,000 Convertible senior notes - 105,000,000 Other liabilities 2,211,000 - Income taxes payable 3,532,000 1,909,000 Deferred tax liability 12,641,000 5,870,000 Total liabilities 104,347,000 210,318,000 Commitments and contingencies (See Note 17) Stockholders’ equity: Preferred stock, par value $.10 per share; shares authorized and unissued 2,000,000 - - Common stock, par value $.10 per share; authorized 100,000,000 shares; issued 28,363,156 shares and 24,600,166 shares at April 30, 2009 and July 31, 2008, respectively 2,836,000 2,460,000 Additional paid-in capital 320,052,000 186,246,000 Retained earnings 297,661,000 254,281,000 620,549,000 442,987,000 Less: Treasury stock (210,937 shares) (185,000 ) (185,000 ) Total stockholders’ equity 620,364,000 442,802,000 Total liabilities and stockholders’ equity $ 724,711,000 653,120,000 See accompanying notes to condensed consolidated financial statements. 2 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended April 30, Nine months ended April 30, 2009 2008 2009 2008 Net sales $ 128,545,000 138,068,000 464,346,000 405,153,000 Cost of sales 81,040,000 77,536,000 270,385,000 227,818,000 Gross profit 47,505,000 60,532,000 193,961,000 177,335,000 Expenses: Selling, general and administrative 23,062,000 22,032,000 78,009,000 63,735,000 Research and development 11,410,000 10,252,000 38,057,000 30,433,000 Amortization of acquired in-process research and development (See Note 6) - - 6,200,000 - Amortization of intangibles 1,805,000 433,000 5,394,000 1,246,000 36,277,000 32,717,000 127,660,000 95,414,000 Operating income 11,228,000 27,815,000 66,301,000 81,921,000 Other expenses (income): Interest expense 41,000 668,000 1,418,000 2,015,000 Interest income and other (404,000 ) (3,080,000 ) (2,307,000 ) (11,622,000 ) Income before provision for income taxes 11,591,000 30,227,000 67,190,000 91,528,000 Provision for income taxes 3,422,000 10,922,000 23,810,000 32,060,000 Net income $ 8,169,000 19,305,000 43,380,000 59,468,000 Net income per share (See Note 5): Basic $ 0.29 0.80 1.69 2.47 Diluted $ 0.29 0.70 1.55 2.15 Weighted average number of common shares outstanding – basic 27,779,000 24,224,000 25,708,000 24,082,000 Weighted average number of common and common equivalent shares outstanding assuming dilution – diluted 28,452,000 28,220,000 28,540,000 28,244,000 See accompanying notes to condensed consolidated financial statements. 3 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended April 30, 2009 2008 Cash flows from operating activities: Net income $ 43,380,000 59,468,000 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property, plant and equipment 9,016,000 6,738,000 Amortization of acquired in-process research and development 6,200,000 - Amortization of intangible assets with finite lives 5,394,000 1,246,000 Amortization of stock-based compensation 7,049,000 7,850,000 Amortization of fair value inventory step-up 1,520,000 - Deferred financing costs 273,000 409,000 Loss (gain) on disposal of property, plant and equipment 10,000 (4,000 ) Provision for allowance for doubtful accounts 9,000 432,000 Provision for excess and obsolete inventory 3,020,000 1,489,000 Excess income tax benefit from stock award exercises (2,532,000 ) (1,598,000 ) Deferred income tax benefit (326,000 ) (8,240,000 ) Changes in assets and liabilities, net of effects of acquisitions: Accounts receivable 4,321,000 (24,330,000 ) Inventories 9,632,000 (20,241,000 ) Prepaid expenses and other current assets (5,713,000 ) (4,075,000 ) Other assets 47,000 (160,000 ) Accounts payable (16,964,000 ) (313,000 ) Accrued expenses and other current liabilities (13,219,000 ) (1,497,000 ) Customer advances and deposits (2,014,000 ) (541,000 ) Other liabilities 188,000 - Interest payable (1,050,000 ) (525,000 ) Income taxes payable 1,371,000 6,023,000 Net cash provided by operating activities 49,612,000 22,131,000 Cash flows from investing activities: Purchases of property, plant and equipment (10,430,000 ) (9,773,000 ) Purchases of other intangibles with finite lives (100,000 ) (193,000 ) Payments for business acquisitions, net of cash acquired (205,360,000 ) (265,000 ) Net cash used in investing activities (215,890,000 ) (10,231,000 ) Cash flows from financing activities: Principal payments on other obligations (108,000 ) (100,000 ) Excess income tax benefit from stock award exercises 2,532,000 1,598,000 Proceeds from exercises of stock options 7,979,000 4,111,000 Proceeds from issuance of employee stock purchase plan shares 988,000 674,000 Net cash provided by financing activities 11,391,000 6,283,000 Net (decrease) increase in cash and cash equivalents (154,887,000 ) 18,183,000 Cash and cash equivalents at beginning of period 410,067,000 342,903,000 Cash and cash equivalents at end of period $ 255,180,000 361,086,000 Supplemental cash flow disclosures: Cash paid during the period for: Interest $ 2,105,000 2,121,000 Income taxes $ 21,661,000 34,567,000 Non cash investing and financing activities: Common stock issued in exchange for 2.0% convertible senior notes (See Note 11) $ 105,000,000 - See accompanying notes to condensed consolidated financial statements. 4 COMTECH TELECOMMUNICATIONS CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) General The accompanying condensed consolidated financial statements of Comtech Telecommunications Corp. and Subsidiaries (the “Company”) as of and for the three and nine months ended April 30, 2009 and 2008 are unaudited.In the opinion of management, the information furnished reflects all material adjustments (which include normal recurring adjustments) necessary for a fair presentation of the results for the unaudited interim periods.The results of operations for such periods are not necessarily indicative of the results of operations to be expected for the full fiscal year. For the three and nine months ended April 30, 2009 and 2008, comprehensive income was equal to net income. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenues and expenses during the reported period.Actual results may differ from those estimates. These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the fiscal year ended July 31, 2008 and the notes thereto contained in the Company’s Annual Report on Form 10-K, filed with the Securities and Exchange Commission (“SEC”), and all of the Company’s other filings with the SEC. (2) Reclassifications Certain reclassifications have been made to previously reported financial statements to conform to the Company’s current financial statement format. (3) Stock-Based Compensation The
